—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of possessing unauthorized organizational materials and smuggling as the result of an incident in which he was searched and several unauthorized papers were found. Contrary to petitioner’s contention, the misbehavior report, together with the testimony of the correction officer who authored the misbehavior report, and the testimony of the correction officer who discovered the unauthorized papers, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Zarvela v Goord, 270 AD2d 532, 533; Matter of Velez v Goord, 262 AD2d 906). Petitioner’s proffered defense that the unauthorized materials were not his but rather belonged to another inmate *697presented a credibility issue for the Hearing Officer to resolve (see, Matter of Daum v Goord, 270 AD2d 745, 746). We have reviewed petitioner’s remaining contentions and find them to be lacking in merit.
Cardona, P. J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.